DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 8 line 1 - Pg. 9 line 23, filed 12/21/2021, with respect to Claim 1 have been fully considered and are persuasive.  The U.S.C. 102 rejection of 9/22/2021 has been withdrawn. 
The U.S.C. 112 rejections of 9/22/2021 have been withdrawn.
The claim objections of 9/22/2021 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Miller on 02/24/2022.
The application has been amended as follows: 
Claim 2 lines 3-4, “the distal ends of the drive spring” is replaced with “the distal ends of the spring arms”
Claim 22 lines 3-4, “the distal ends of the drive spring” is replaced with “the distal ends of the spring arms”
Claim 28 line 1, “wherein portions of the distal ends” is replaced with “wherein the portions of the distal ends”
Claim 30 line 1, “The drug delivery device of claim 21” is replaced with “The drug delivery device of claim 24”
Claim 31 lines 1-2, “wherein portions of the distal ends” is replaced with “wherein the portions of the distal ends”
Claim 32 line 1, “The drive spring release mechanism of claim 1” is replaced with “The drive spring release mechanism of claim 4”
Reasons for Allowance
Claims 1-7, and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed drive spring release mechanism. 
The closest prior art of record is Yodfat (EP 2099384). Yodfat teaches a drive spring release mechanism for use with a drug delivery device, the drive spring release mechanism comprising: a drive spring; a drive mechanism lock; a spring retainer; and a drive mechanism release including a cam surface within the drive spring, wherein the spring retainer has first and second longitudinally extending spring arms which extend to engage the cam surface of the drive mechanism release; wherein when the drive spring release mechanism is in a locked state, the cam surface forces distal ends of the spring arms outward so that portions of the distal ends engage associated stop surfaces of the drive mechanism lock, thereby capturing the drive spring therebetween to maintain the drive spring in a compressed state.
Yodfat does not teach a drive spring release mechanism wherein the spring retainer has first and second longitudinally extending spring arms that are biased inward, and which extend to engage the cam surface of the drive mechanism release

The closest prior art of record is Yodfat (EP 2099384). Yodfat teaches a drug delivery device, comprising: a drug container for storing a liquid drug; a needle conduit coupled to the drug container; a needle insertion component coupled to the needle conduit; wherein a drive spring release mechanism includes: a drive spring; a drive mechanism lock; a spring retainer; and a drive mechanism release including a cam surface within the drive spring, wherein: the spring retainer has first and second longitudinally extending spring arms which extend to engage the cam surface of the drive mechanism release, and when the drive spring release mechanism is in a locked state, the cam surface forces distal ends of the spring arms outward so that portions of the distal ends engage associated stop surfaces of the drive mechanism lock, thereby capturing the drive spring therebetween to maintain the drive spring in a compressed state. 
Yodfat does not teach a drug delivery device wherein a first end of the drug container is sealed by a plunger and a drive mechanism coupled to the plunger and including a drive spring release mechanism.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783